Appeal from order, Supreme Court, Bronx County (Burton Hecht, J.), entered on or about March 24,1995, dismissing appellant’s writ of habeas corpus, unanimously dismissed, without costs, as academic.
Since appellant was released from custody on March 28, 1995 and was no longer under the jurisdiction of the Department of Probation as of June 28, 1995, his appeal challenging the dismissal of his petition for a writ of habeas corpus has been rendered academic and review is not warranted under the circumstances (Matter of Hearst Corp. v Clyne, 50 NY2d 707). Concur—Milonas, J. P., Ellerin, Rubin and Mazzarelli, JJ.